Exhibit 1 Olympus Pacific Minerals Inc. Index Chairman’s Review 3 Why Invest in Olympus? 4 Summary of Mineral Reserve and Resources Estimates 6 Management’s Discussion and Analysis 8 Highlights 9 Company Background 10 Company Strategy 11 The Business Environment 11 Results of our Exploration, Development, and Production Activities 13 Bong Mieu 13 Phuoc Son 20 Capcapo 25 Other Properties 27 Operational Activities 28 Summary of Quarterly Results 28 Fourth Quarter Highlights 29 Liquidity Section – Investing and Financing Activities 29 Regulatory Update 31 Critical Accounting Policies and Estimates 33 Transactions with Related Parties 36 Risk Factors and Uncertainties 37 Forward Looking Information 43 Management’s Responsibility 46 Report Of Independent Auditors 47 Consolidated Financial Statements 48 Notes to Consolidated Financial Statements 51 Corporate Information 72 2 Annual Report Chairman’s Review Dear Fellow Shareholder: I am pleased to report that Olympus Pacific Minerals Inc. has made significant progress during the 2007 business year. I believe this progress has raised the level of our company to a distinct new category; Advanced Explorer, Emerging Producer. David A. Seton Chairman & Chief Executive Officer Highlights of the significant and exciting progress made are: • The Company raised $37 million through two equity offerings, $12 million on March 19, 2007 and $25 million on August 10, 2007. The proceeds from the offerings will be used for further exploration and feasibility studies at Olympus’ Bong Mieu and Phuoc Son Gold properties in Vietnam and the Capcapo property in the Philippines. • Exploration budget of US$15M approved with exploration and development drilling forecast at some 56,000 meters over the next 18 months. • Increased gold equivalent resource on October 9, 2007; Measured and Indicated is 345,700 ounces gold (includes contained ounces of 101,850 tungsten and fluorine gold equivalent and 45,300 of historical) and Inferred is 499,300 ounces gold (includes contained ounces of 90,400 of tungsten and fluorine gold equivalent and 317,300 of historical). • Exploration drilling at the high-grade Phuoc Son Property has extended the Dak Sashear deposit over a strike length of approximately 5 km. The deposit remains open tothe north, northwest and south. • Phuoc Son resource was increased January 15, 2008; Measured and Indicated is 211, 280 ounces gold and Inferred category is 425,380 ounces gold. • Company geologists believe Capcapo in the northern Philippines has the potential for a major discovery resulting from the excellent due diligence drill programs. • The Form 20-F registration process in the United States was completed in January 2008. Olympus’ US registration should allow easier access to global equity and debt markets. • The Company now meets internal control requirements as prescribed by Sarbanes-Oxley and Multilateral Instrument 52-109. The Company believes that 2008 will be the most productive in our history as we continue to explore, increase our resource and develop our production profile at Bong Mieu and Phuoc Son. The high demand, low supply situation for gold motivates our team to work towards becoming a leading explorer and producer in Southeast Asia. I predict, the year ahead will be the most exciting on record and wish to thank you, our loyal shareholders and employees, who believe so strongly in our vision of making major discoveries and increasing shareholder wealth. David A.
